Citation Nr: 1016075	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a cervical spine injury from a motor 
vehicle accident with pain at C5-6 and C4-5 (cervical 
spine disability).

2.	Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus T3-4 with thoracic syndrome 
(thoracic spine disability).

3.	Entitlement to an initial rating in excess of 10 percent 
for cervical radiculopathy of the right upper extremity, 
C5-6, C4-5.

4.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to July 
1981 and from November 1984 to April 1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from October and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In November 2008, the Board remanded the Veteran's case to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The matter of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
is not manifested by forward flexion of the cervical spine 
greater than 15 degrees but less than 30 degrees, or muscle 
spasm severe enough to result in abnormal spinal contour.

2.  The Veteran's service-connected thoracic spine disability 
is not manifested by forward flexion of the thoracolumbar 
spine to 30 degrees or less; favorable or unfavorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

3.  The Veteran's service-connected cervical radiculopathy of 
the right upper extremity, C5-6, C4-5, is shown to be 
manifested by no more than moderate incomplete paralysis of 
the musculocutaneous nerve with sensory deficit in the right 
forearm, but no related functional loss, and there is no 
medical evidence of severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent residuals of a cervical spine injury from a motor 
vehicle accident with pain at C5-6, C4-5 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5235-
52543 (2009).

2.  The schedular criteria for a rating in excess of 20 
percent for herniated nucleus pulposus T3-4 with thoracic 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5235-52543.

3.  The schedular criteria for an initial rating in excess of 
10 percent for cervical radiculopathy of the right upper 
extremity, C5-6, C4-5, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8517 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in May and October 2004 and in 
February and September 2005 that fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification informed the 
Veteran: (1) about the information and evidence not of record 
that is necessary to substantiate the claim; (2) about the 
information and evidence that VA will seek to provide; and 
(3) about the information and evidence that he is expected to 
provide.  Additional letters were sent to the Veteran in 
March and September 2006 and in December 2008.  The claim was 
readjudicated in a December 2009 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and identified medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims files.  The Veteran was also 
afforded VA examinations in August 2004 and February 2009 to 
assess the severity of his service-connected cervical and 
thoracic spine disabilities.

As noted above, in November 2008 the Board remanded the 
Veteran's case to the RO for further development that 
included sending the Veteran an appropriate notice letter, 
obtaining his VA vocational rehabilitation claims folder, and 
any records related to a claim for Worker's Compensation 
benefits, and recent treatment records from the outpatient 
clinic in Fort Myers, Florida, and scheduling him for a VA 
examination.  There has been substantial compliance with this 
remand, as the Veteran was sent an appropriate letter in 
December 2008 and scheduled for VA examination of his 
cervical and thoracic/lumbar spines in February 2009.  His VA 
vocational rehabilitation folder was associated with the 
claims file and VA outpatient records, dated to February 
2006, were obtained.  He did not respond to the request (in 
the December 2008 letter) or provide a signed release for VA 
to obtain information regarding his receipt of Worker's 
Compensation benefits.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.  

Furthermore, the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II. Factual Background and Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected cervical and thoracic spine 
disabiities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2009); 38 C.F.R. §§ 
4.2, 4.6.

Historically, the Board notes that, in a March 1997 rating 
decision, the RO granted service connection for a herniated 
nucleus pulposus T3-4 with thoracic syndrome that was awarded 
a 20 percent disability evaluation under Diagnostic Code 
5293. 

In April 2004, the RO received the Veteran's current claim 
for an increased rating for his spine disability.  In the 
October 2005 rating decision, the RO granted service 
connection for residuals of a cervical spine injury with pain 
at C5-6 that was assigned an initial 10 percent disability 
rating under DC 5299-5237 and for cervical radiculopathy of 
the right upper extremity at C5-6, C4-5, that was assigned a 
10 percent rating under DC 8599-8517.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned. The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2009).  
Here, the Veteran's service-connected cervical spine 
disabilities are rated as cervical strain under DC 5237 and 
musculocutaneous nerve impairment under DC 8517.  38 C.F.R. § 
4.20 (2009).

The Veteran maintains that his service-connected cervical and 
thoracic spine disabilities warrant higher ratings.  In 
written statements he said that he had neck and thoracic back 
pain and loss of strength in his right arm.  This reportedly 
affected his ability to work and function.  He took Motrin 
for his chronic neck and back pain.  In his November 2005 
notice of disagreement, the Veteran said that he had a 
"relapse" that cause him to file a claim for Worker's 
Compensation benefits and that he never received VA 
Vocational Rehabilitation benefits, although he was approved 
for them in 1999.  He has indicated that he was trained as a 
welder and was unable to transfer his skills into an upper 
management opportunity.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45 (2009).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Under the regulations for DC 5293, effective September 23, 
2002, intervertebral disc syndrome (IVDS) (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5293, effective September 23, 2002.  A 10 percent evaluation 
was warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating IVDS, effective 
September 26, 2003, revisions to DC 5293 include the 
renumbering of the diagnostic code to 5243.  Under DC 5243 
(that now evaluates IVDS), Note 6 directs that IVDS is to be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the current General Rating Formula, the following 
apply: a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted if the medical evidence shows unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, the Spine, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Codes 5235 
to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).

A. Cervical Spine Disability

As noted above, current regulations provide that unfavorable 
ankylosis of the entire cervical spine warrants a 40 
evaluation.  Forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 rating.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in a 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent rating.  Id.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a, Plate V.

Records dated in February 2004 indicate that the Veteran 
sustained a work-related injury and that his claim for 
Worker's Compensation benefits was denied in March 2004.

A February 2004 VA outpatient record reflects the Veteran's 
complaints of back pain and muscle ache with normal sensation 
and no focal weakness.

Private medical records, dated in February 2004, reflect the 
Veteran's complaints of upper back pain.  Examination 
revealed soreness all over his upper back and it was tender 
to touch.  He was advised to return to work with light 
duties.  When seen later in the month, the Veteran reported 
that he saw a neurologist that day.  Objectively, he had 
milder tenderness in the upper back area with no radiating 
pain and mild trapezius strain was diagnosed.

The Veteran, who was 47 years old, underwent VA examination 
in August 2004.  According to the examination report, he 
worked as a welder and was unemployed since February 2004 
because of persistent and current pain in his upper back and 
right scapula and his neck.  He said that he was unable to 
work at that occupation because of his symptoms.  He 
complained of upper back pain that radiated to his neck.  He 
used no assistive devices.  He had flare-ups approximately 
three times a week with pain that lasted up to 24 hours but 
with no apparent affect on the range of his neck or back 
motion.  The VA examiner noted objective evidence of weakness 
on physical examination.  It was noted that the Veteran was 
not told to stay in bed during the last 12 months.  In 
February, he sustained a work-related injury to his right 
shoulder, upper back and neck and was told by a physician to 
rest but not told to stay in bed.

Objectively, there was no tenderness over the spinous 
processes of the upper thoracic vertebrae.  The Veteran did 
have tenderness over the spinous processes of C5, C6, and C7.  
He had some lateral tenderness on both sides of his neck and 
some occipital tenderness on the right side.  There was 
tenderness around the C1-occiput intersection.  Deep tendon 
reflexes at the elbows were symmetrical and about 1 to 2+; 
and triceps and forearm extensor reflexes were about 2+ and 
symmetrical.  The Veteran had good grip strength in both 
hands, good pinch strength, good finger abduction strength, 
and good wrist extension strength.  He was right-hand 
dominant.  There was weakness of the Veteran's right elbow 
flexion with decreased pinprick sensation in the tip of the 
right index finger.  Range of motion of the cervical spine 
was extension to 40 degrees; flexion to 60 degrees; left 
lateral bend to 40 degrees and lateral bend to the right to 
50 degrees with discomfort; and left and right rotation to 40 
degrees.  There was no additional loss of motion due to 
fatigue, weakness, or lack of endurance, and no additional 
loss of motion during flare-ups.  There was no evidence of 
muscle spasms.  There was some tenderness around the levator 
scapula muscle on the right that could not be verified that 
it was specific to that particular muscle.  The clinical 
impression was normal cervical spine.

Thus, in August 2004, the VA examiner reported essentially 
minimal loss of range of cervical spine motion, with no 
evidence of muscle spasms.  Such findings do not meet or even 
approximate a higher rating under any of the applicable 
diagnostic codes.  38 C.F.R. § 4.71a, DC 5235-5243 (2009).

June 2005 and February 2006 VA outpatient records reflect the 
Veteran's complaint of chronic muscle spasm that involved the 
right scapula to thoracic spine with radiation to right 
shoulder, but he was not hampered by this and lived without 
loss of any function.

In February 2009, the VA examiner noted the Veteran's 
complaints of cervical spine pain and muscle spasm and that 
the Veteran said he was not currently under the care of a 
private physician.  It was further noted that the most recent 
VA note, dated in July 2006, did not mention a neck and back 
condition.  The Veteran was currently unemployed and said 
that his job in 2004 lasted until August 2004, when he left 
due to a worker's compensation issue; from October 2004 to 
April 2005, he worked as a construction administrator; and 
from May to December 2005 and from January 2006 to October 
2008, he was a project manager.  He was unable to find a new 
position.  The Veteran denied having any cervical 
incapacitating episode.

Objectively, the Veteran's posture and gait were normal and 
there was no objective medical finding of cervical muscle 
spasm.  The examiner did not report any abnormal spinal 
curvature or atrophy and muscle tone was normal.  Nor is 
there evidence of favorable or unfavorable ankylosis of the 
entire cervical spine or incapacitating episodes having a 
total duration of at least two weeks during the prior 12 
months.   Range of motion of the cervical spine was flexion, 
extension, and right and left lateral flexion all from 0 to 
45 degrees, and left lateral rotation and right lateral 
flexion both to 80 degrees.  There was objective evidence of 
pain on motion but no additional limitations after three 
repetitions of range of motion.  The disability had a 
moderate effect on the Veteran's ability to exercise and 
participate in supports and no effect on his activities of 
daily living.

Results of x-rays of the cervical spine taken in February 
2009 showed multilevel degenerative changes, most moderate at 
C6-7 and that degenerative changes progressed mildly since 
2004.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the Veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The Board recognizes the Veteran's subjective 
complaints of constant cervical spine pain and stiffness, but 
is of the opinion that such complaints of pain are 
contemplated in the currently assigned 10 percent evaluation.  
This is so, because in August 2004, the VA examiner reported 
no additional loss of motion due to weakness, fatigue or lack 
of endurance, or during flare-ups, and in June 2005 and 
February 2006, VA outpatient records reflect the Veteran's 
complaints of pain that did not hamper him or cause any 
functional loss.  In February 2009, while the VA examiner 
said there was objective evidence of pain following 
repetitive motion, there were no additional limitations after 
three repetitions of range of motion.

As such, the Board concludes that the preponderance of the 
objective medical evidence of record is against an initial 
rating in excess of 10 percent for the Veteran's service-
connected cervical spine disability.  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

B. Thoracic Spine Disability

Normal range of motion of the thoracolumbar spine includes 
flexion from 0 to 90 degrees; and extension, bilateral 
flexion, and bilateral rotation, all from 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2009).  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The combined range of motion, noted in the rating criteria 
effective from September 26, 2003, refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 
5235-5243.

The Veteran's thoracic disability is currently assigned a 20 
percent rating under Diagnostic Code 5243 that provides a 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  A 20 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

As noted, the Board observes that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate diagnostic code.  Id., Note (1).  However, 
there is no showing that the Veteran objectively manifested 
neurologic symptoms as a consequence of his thoracic spine 
disability.  Further, there is no competent medical evidence 
to reflect that his thoracic spine disorder at any time was 
manifested by favorable ankylosis of the entire thoracolumbar 
spine, or a limitation of forward flexion to 30 degrees or 
less.

As noted above, records indicate that in February 2004 the 
Veteran sustained a work-related injury but was denied 
Worker's Compensation benefits.

The February 2004 VA outpatient record reflects complaints of 
chronic back pain in the scapula that radiated into the right 
neck.  There was also normal sensation and no focal weakness 
on examination.  No spine deformities were noted and there 
was full range of motion of the spine with point tenderness 
in the right upper mid-back.  Chronic back pain that was 
work-related was diagnosed.

An April 2004 private neurological evaluation indicates that 
there was no focal weakness, although the Veteran's station 
was poorly maintained and tandem gait was difficult to 
perform.

While the August 2004 VA examiner reported that range of 
motion of the Veteran's thoracic spine was essentially zero, 
in February 2009, the VA examiner reported that range of 
motion of the Veteran's thoracolumbar spine was essentially 
normal, with flexion from 0 to 90 degrees, and extension, and 
left and right lateral rotation and flexion, all from 0 to 30 
degrees, with objective evidence of pain on motion but no 
additional limitations after three repetitions of motions.  
Thus, an evaluation in excess of 20 percent is not 
appropriate since the evidence does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).  While 
the record shows that the Veteran's range of thoraco-lumbar 
spine motion was restricted in 2004 and that he experienced 
additional restriction from pain, he clearly retained a level 
of thoracolumbar motion above 30 degrees even when any 
functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the current rating 
criteria is not warranted

This is so because although range of thoracic motion was 
reported as essentially normal in February 2004, although it 
was at zero at the August 2004 VA examination, but it was to 
90 degrees at the February 2009 VA examination.  In February 
2009, the VA examiner reported a finding of left sided pain, 
spasm, and pain with motion but not enough to result in 
abnormal gait or spinal contour.  There was no atrophy and 
muscle tone was normal.  The disability had a moderate effect 
on the Veteran's ability to exercise and participate in 
supports and no effect on his activities of daily living.  
Such findings do not approximate a 40 percent rating.

Under the current regulations an intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

In this case, there is no objective evidence that the Veteran 
had any incapacitating episodes due to his thoracic spine 
disability.  Simply put, a physician has not prescribed bed 
rest for this disorder.  In August 2004, the VA examiner 
specifically noted that the Veteran was not told to stay in 
bed during the past year, although he was told to rest by a 
physician due to a work-related injury.  During his February 
2009 VA examination, the Veteran reported having 3 
incapacitating episodes a year that lasted 24 to 36 hours 
each, but such reports do not meet the criteria for a 40 
percent rating that requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months. Thus, an increased 
rating under Diagnostic Code 5243 (for intervertebral disc 
syndrome) is not appropriate.  

Further, as noted, the Veteran has not been found to have 
neurological impairment associated with his thoracic spine 
disability other than that separately considered herein.  
During the August 2004 and February 2009 VA neurological 
examinations, there was no abnormal left upper or lower 
extremity sensation, and reflexes were normal in the left 
upper and lower extremities, notwithstanding the Veteran's 
complaints.  There is no showing that the Veteran objectively 
manifested neurological symtoms as a consequence of his 
service-connected thoracic spine disability, other than that 
contemplated in the service-connected radiculopathy of the 
right upper extremity discussed below.

Results of x-rays of the Veteran's thoracic spine taken in 
February 2009 were interpreted to reveal minimal wedging of 
T11 and T12, age-determinate, with no significant compression 
deformity otherwise seen and multilevel degenerative changes 
throughout the thoracic spine.  The collective medical 
evidence of record further indicates that the Veteran did not 
use a back brace, walker or cane, and he ambulated without 
assistance.

Additionally, in February 2004, the VA clinic record reflects 
normal range of spine motion, although, in April 2004, a 
private physician reported that the Veteran's station was 
poorly maintained and tandem gait was difficult to perform.  
However, at the August 2004 VA examination, the Veteran had 
normal reflexes.  Moreover, in February 2009, range of motion 
of the thoraco-lumbar was essentially normal with forward 
flexion 90 degrees; there was no muscle spasm palpable in the 
thoracic spine; and, objectively motor and sensory 
examination findings were essentially normal.  Posture and 
gait were normal and there was no atrophy, guarding, 
tenderness, or weakness, with motion of the thoracic spine.  
Range of motion of the thoracic spine was flexion to 90 
degrees, and extension, left and right lateral flexion, and 
rotation all to 30 degrees.  These findings do not support a 
rating in excess of 20 percent under any of the available 
diagnostic codes.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably demonstrated to be related to the 
Veteran's service-connected thoracic spine disability are 
contemplated in the currently assigned 20 percent rating.  
There is no indication that pain, due to disability of the 
lumbar spine, caused functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  This is so, because in 
February 2006, the Veteran said that he was not hampered by 
his right scapular and thoracic spine pain and lived without 
loss of any function.  More recently in February 2009, while 
the VA examiner reported evidence of pain on active range of 
motion, there were no additional limitations after three 
repetitions of range of motion and the Veteran reported no 
limitation to walking.

As such, the Board concludes that the preponderance of the 
objective and probative medical evidence of record is against 
a rating in excess of 20 percent for the Veteran's service-
connected thoracic spine disability.  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C. Cervical Radiculopathy

The Veteran's right upper extremity cervical radiculopathy is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8599-8517 for evaluation of impairment of the 
musculocutaneous nerve.

Under DC 8517, the criteria for the major upper extremity are 
addressed, as the Veteran's right arm is shown to be his 
dominant side.  For moderate paralysis of the 
musculocutaneous nerve, a 10 percent rating is warranted and 
for severe paralysis of the musculocutaneous nerve, a 20 
percent rating is warranted.  For complete paralysis of the 
musculocutaneous nerve, but not with loss of flexion of elbow 
and supination of forearm, a 30 percent rating is also 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8517.

At the August 2004 VA examination, there was no tenderness 
over the spinous processes of the Veteran's upper thoracic 
vertebrae.  He had tenderness over the spinous processes of 
C5, C6, and C7.  He had some lateral tenderness on both sides 
of his neck and some occipital tenderness on the right side.  
There was tenderness around the C1-occiput intersection.  
Deep tendon reflexes at the elbows were symmetrical and about 
1 to 2+; and triceps and forearm extensor reflexes were about 
2+ and symmetrical.  The Veteran had good grip strength in 
both hands, good pinch strength, good finger abduction 
strength, and good wrist extension strength.  He was right-
hand dominant.  There was weakness of the Veteran's right 
elbow flexion with decreased pinprick sensation in the tip of 
the right index finger.

During the February 2009 VA examination, the Veteran 
complained of right upper extremity weakening and said he 
occasionally dropped items without a known trigger factor.  
His right hand had tingling sensations that increased with 
use of that hand.  He was right-handed.  The Veteran also 
said his handwriting was becoming sloppy and he had pain and 
tingling in the right upper part of his arm.  

Objectively, muscle strength was essentially normal (5) in 
the right and left upper and lower extremities.  Sensory 
function was decreased to light touch on the right 
musculocutaneous muscle, but vibration was normal.  Reflexes 
were essentially normal.  There was no evidence of muscle 
atrophy, abnormal muscle tone or bulk and no function of any 
joint was affected by the nerve disorder.  As noted, the 
Veteran's gait and balance were normal.  

The VA examiner diagnosed cervical radiculopathy in the right 
upper extremity without nerve dysfunction that mildly 
affected the Veteran's participation in exercise and sports, 
but otherwise had no effect on his activities of daily 
living. 

Since the establishment of service connection, the Veteran 
has had subjective complaints of pain and numbness with 
tingling in the right upper extremity.  Objective medical 
examination has indicated that there is some sensory deficit 
involved.  However, motor and sensory function has also been 
determined to be normal on several occasions.  The initially 
assigned 10 percent evaluation equates to moderate incomplete 
paralysis of the musculocutaneous nerve.  The Veteran's 
symptoms have been adequately compensated by the 10 percent 
rating.  Without evidence of severe incomplete paralysis or 
complete paralysis of the musculocutaneous nerve, a 20 or 
percent or higher rating is not warranted.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8517. 

Thus, the Board finds that the preponderance of the objective 
medical evidence of record is against an initial evaluation 
in excess of 10 percent for cervical radiculopathy of C5-6.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine and cervical radiculopathy disabilities, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.

D. Extraschedular Considerations

The Board has also considered whether the Veteran's cervical 
and thoracic spine disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for a 
greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Although the Veteran has repeatedly indicated 
that he is unable to work due to his disabilities in issue, 
in February 2009, the VA examiner noted that the Veteran was 
a welder by trade, last worked as a project manager in 
October 2008, and had a bible college degree as well as other 
college credits.  

Furthermore, a review of the Veteran's VA Vocational 
Rehabilitation folder indicates that in March 2006 he was 
found ineligible for such benefits.  It was noted that in 
March 2004 he applied for similar benefits and was also 
considered ineligible.  The most recent reports indicate that 
he earned a high school diploma, an associate's degree in 
ministry, and a master's degree in education in 1999.  He was 
certified to teach industrial arts in secondary school but 
that recently expired because he was unable to find a job to 
use the certification.  Since January of 2006, he worked as a 
project manager and previously worked as a vocational 
teacher.  As he was suitably employed at that time, he was 
viewed as having overcome his vocational impairments.  The VA 
counselor advised the Veteran that his service-connected 
disability was not prohibiting him from obtaining and 
maintaining employment.  An employment handicap was not 
found.

Consequently, referral for extraschedular consideration is 
not warranted for the disabilities at issue.  To the extent 
that all the Veteran's service-connected disabilities combine 
to render totally disabled, that is discussed in the Remand 
section below.


ORDER

An initial rating in excess of 10 percent for residuals of a 
cervical spine injury at C5-6 and C4-5 is denied.

An initial rating in excess of 10 percent for cervical 
radiculopathy of the right upper extremity at C5-6 and C4-5 
is denied.

A rating in excess of 10 percent for a herniated nucleus 
pulposus at T3-4 with thoracic syndrome is denied.


REMAND

The Veteran seeks a TDIU.  The VA examiner in February 2009 
opined that it was as likely as not that the Veteran's 
service-connected disabilities, alone or in combination with 
each other, render him incapable of obtaining and maintaining 
substantially gainful employment in a position that requires 
manual labor with use of both arms.  The VA examiner said 
that the Veteran's high degree of advanced education would 
allow him to obtain and maintain gainful employment in a 
sedentary position in a "normal economic environment."  
However, the VA examiner then explained that it was most 
reasonable to assume that the Veteran's cervical and thoracic 
spine problems prevented him from pursuing manual labor 
positions (and) the current economic situation in southwest 
Florida would prevent someone with the same educational 
background as the Veteran from finding employment in a 
sedentary position.

The law provides that a TDIU may be granted upon 
demonstrating that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The Board notes that the Veteran's current combined 
disability rating of 40 percent fails to meet the schedular 
percentage standards of 38 C.F.R. § 4.16(a) for a TDIU.  
However, in denying his claim in the December 2009 
supplemental statement of the case (SSOC), it does not appear 
that the RO referred the Veteran's TDIU claim to the Director 
of the Compensation and Pension Service for consideration of 
entitlement to a TDIU on an extraschedular basis.  This needs 
to be done.  See 38 C.F.R. §§ 3.321(b)(1), 3.340(a), 
3.341(a), and 4.16(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's 
TDIU claim to the Under Secretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b). The Veteran should be 
given opportunity to present evidence and 
argument on this point; he should be 
informed of the ultimate outcome of the 
referral.

2.  After completion of the above, and any 
other development deemed necessary, review 
the record and readjudicate the Veteran's 
claim on appeal.  Consideration should be 
given to whether the Veteran is entitled 
to a TDIU under the provisions of 38 
C.F.R. § 3.321 or 4.16 (2009).  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative should be 
furnished an appropriate SSOC and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


